

[Exhibit 10.1]


SUPPLY AGREEMENT*
 
This Supply Agreement ("Agreement") is made as of this 13th day of January 2010
("Effective Date"), by and between XXX of _____________________ ("XXX"), and
Advanced Micro Sensors, of 333 South Street, Shrewsbury, Massachusetts, 01545
("AMS").
 
WHEREAS XXX requires wafers of AMR magnetic sensors for the manufacture and
integration of AMR sensors into XXX products;
 
WHEREAS AMS is a manufacturer of magnetic sensors and MEMs devices and is
willing to act as XXX's foundry for manufacturing AMR magnetic sensors die in
wafer form;
 
NOW THEREFORE in consideration of the foregoing premises and for good and
valuable consideration, the parties hereby agree as follows:
 
1.            DEFINITION
 
"Affiliates" shall mean, with respect to any party, any other entity that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such party. For entities,
"control" means direct or indirect ownership or control of more than fifty
percent (50%) of the voting power or other ownership interest of a corporation
or other entity, whether through ownership of voting securities, by contract, or
otherwise.
 
"Product" shall mean the AMR magnetic sensor as specified in Exhibit A.
 
2.            SUPPLY RELATIONSHIP
 
(a) Subject to the terms and conditions of this Agreement, XXX agrees to
purchase from AMS, and AMS agrees to supply to XXX, the Product in a quantity no
less than the quantity listed in the following table:
 
Year
 
Annual Quantity (pcs)
     
2010
         
2011
         
2012
   

 
Beginning 2013 until termination of this Agreement, XXX shall give AMS the
"right of first refusal" on a minimum of 30% of XXX's total annual Product wafer
demand.
 
____________________

* The Registrant has sought confidential treatment of certain terms of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) XXX Access to AMS. XXX personnel (no more than 3 at a time) will be allowed
access to the AMS clean room during first shift working hours for the sole
purpose of reviewing standard AMS production and quality data as it relates to
the XXX Product. XXX personnel will be required to notify Tim Blaser, VP
Operations, prior to entering the clean room.
 
(c) Prices. Subject to the requirements of Section 2(a), AMS agrees to
manufacture and sell to XXX and XXX agrees to purchase the Products ordered by
XXX from time to time at the prices set forth on Exhibit B
 
(d) Forecasting. No later than the 15th day of the start of each calendar
quarter XXX agrees to provide AMS with a rolling 12 month forecast of Product
demand in no less than quarterly amounts. All such forecasts shall be
non-binding, and XXX shall be under no obligations to purchase Products except
pursuant to Purchase Orders placed as described below.
 
(e) Purchase Order Procedure. AMS shall supply Products to XXX in accordance
with the purchase order procedure described below:
 
(i) On a monthly basis XXX will issue to AMS written purchase orders for
Products, specifying relevant details of the order such as quantity,
destination, billing and shipping information, and delivery date(s) not earlier
than 30 days after the date of the purchase order (a "Purchase Order").
 
(ii) AMS shall accept Purchase Orders by written notice to XXX within 5 working
days of receipt. In the event that AMS cannot comply with a delivery date
requested by XXX in any Purchase Order, AMS may request an alternative delivery
date, which shall be no more than 45 days after the date requested by XXX. Any
terms and conditions contained in any written acceptance of a Purchase Order,
invoice or other written document delivered by AMS to XXX that are inconsistent
with the terms and conditions of this Agreement shall be null and void and of no
effect unless agreed to in writing executed by an authorized representative of
XXX.
 
(iii) At any time up to 10 days prior to the delivery date set forth in any
Purchase Order, XXX may issue an alteration to a Purchase Order in order to (i)
change a location for delivery, (ii) correct typographical or clerical errors,
or (iii) reschedule a delivery. Deliveries must be rescheduled within 45 days of
original delivery date.
 
3.            SHIPPING, RISK OF LOSS, ACCEPTANCE
 
(a) Shipment. Unless instructed otherwise by XXX, AMS shall: (i) ship all
Products requested in a Purchase Orders complete, with no partial shipments;
(ii) ship to the destination designated in the Purchase Order in accordance with
specific shipping instructions; (iii) ensure that all subordinate documents bear
the Purchase Order number; (iv) enclose a packing memorandum with each shipment
and, when more than one (1) package is shipped, identify the package containing
the memorandum; (v) mark the Purchase Order number on all packages and shipping
papers; (vi) render invoices in duplicate or as otherwise specified, showing
Purchase Order number; (vii) render separate invoices for each shipment or
Purchase Order; (viii) forward bills of lading and shipping notices with
invoices; and (ix) invoice XXX by mailing or otherwise transmitting invoices,
bills, and notices to the billing address on the Purchase Order. Routing
instructions may be altered without a written notice.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b) Shipping Point, Risk of Loss. Products ordered by XXX shall be shipped EXW,
Point of Destination (Incoterms 2000), with the carrier and to the destination
specified in the Purchase Order.
 
(c) Acceptance and Rejection. XXX shall have the right, but not the obligation,
to inspect any Products. XXX shall have the right to reject any Products that do
not conform to the requirements of this Agreement. XXX shall be under no
obligation to pay for any rejected Products, and XXX shall be entitled to credit
or reimbursement, as applicable, with respect to rejected Products.
 
4.            QUALITY CONTROL MANAGER; QUALITY ASSURANCE
 

 
a)
Appointment of Ouality Control Manager. Each party shall appoint a responsible
Quality Control Manager who shall be responsible for all communications with
respect to quality control with the other party, including those relating to
Product qualification and inspection, testing and quality control procedures.

 

 
b)
Ouality Assurance. AMS shall implement and maintain such quality assurance
standards as are reasonably feasible to produce and deliver to XXX Products that
are substantially defect-free, so as to meet the quality standards of XXX, as
well as to meet any other quality and reliability standards agreed to between
the parties. At any time during the term of this Agreement, on at least seven
(7) days' prior written notice from XXX, AMS shall allow representatives of XXX
to inspect AMS' s manufacturing facilities in order to satisfy itself of quality
control requirements. In addition, XXX shall have the right to review AMS
quality control procedures applicable to the Products on request.

 

 
c)
AMS Personnel. AMS shall provide, at the request of XXX and at no additional
cost to XXX, technically competent personnel of AMS to assist in the
identification and resolution of any performance problems with the Products
delivered to XXX by AMS

 
5.            PAYMENT
 
(a) Products. AMS may invoice XXX on shipment of Products in accordance with the
shipping terms set forth in Section 4 above. Prices shall be as set forth on
Exhibit B ,and XXX shall pay all undisputed invoiced amounts in accordance with
such pricing terms within thirty (30) days of receipt of an invoice therefor.
 
(b) Invoice Requirements. An invoice shall contain (i) AMS's name and invoice
date, (ii) the specific Purchase Order number, (iii) description, price, and
quantity of the Products actually delivered or rendered, (iv) credits (if
applicable), (v) name (where applicable), title, phone number, and complete
mailing address of responsible official to whom payment is to be sent, and (vi)
other substantiating documentation or information as may reasonably be required
by XXX from time to time.

 
- 3 -

--------------------------------------------------------------------------------

 
(c) Taxes and Other Charges. The prices set forth herein relating to purchase
and sale of the Products includes, and AMS agrees to be responsible for all
charges for packaging. XXX is responsible for the delivery charges, and duties
or governmental charges of any kind that may be levied in connection with the
provision of the Products.
 
6.            WARRANTIES
 
(a) Product Warranty. AMS represents and warrants to XXX that (i) all Products
will substantially conform to the Specifications and be free from defects in
material and workmanship for a period of 12 months from delivery thereof (the
"Warranty Period") and (ii) all documentation supplied with the Products will be
accurate. At XXX's option and AMS's expense, AMS shall repair or replace any
non-conforming Product, or refund to XXX the price paid for such non-complying
Product. Any corrected, repaired, modified or substitute Product shall be
warranted as provided herein for the remainder of the applicable Warranty Period
or for a period of ninety (90) days from the date ofXXX's receipt thereof,
whichever is greater.
 
(b) General Warranties of AMS. AMS represents and warrants that (i) AMS has the
full power, right and authority to enter into this Agreement, carry out its
obligations under this Agreement, and grant the rights granted to XXX hereunder;
and (ii) AMS has not previously granted and will not in the future grant any
rights in or to the Products to a third party which are inconsistent with the
rights granted to XXX herein; and (iii) the Products and the use and
distribution thereof will not infringe any patent, copyright, trademark or other
third party intellectual property right, and there are no suits or proceedings
pending or threatened which allege that the Products or use thereof infringes
upon such patents, copyrights, trademarks or other third party intellectual
property right. However, AMS shall not be liable in respect of any defect in the
Products arising from any design or specification fault introduced by XXX's
internal processes.
 
(c) Exclusion of Any Other Warranties of AMS. The warranties contained in this
Agreement are made in lieu of all other warranties, express or implied, by AMS,
whether oral or written. Only an authorized officer of AMS may make
modifications to these warranties or additional warranties binding on AMS, and
such modifications or additional warranties must be in writing. Accordingly,
additional statements such as those made in advertising or presentations,
whether oral or written, do not constitute warranties by AMS and should not be
relied upon as such. AMS hereby disclaims all implied warranties, including the
warranties of merchantability and fitness for a particular purpose.
 
(d) Warranty of XXX. XXX represents and warrants that its has the full power,
right and authority to enter into this Agreement and to carry out its
obligations hereunder and grant the rights granted to AMS hereunder.

 
- 4 -

--------------------------------------------------------------------------------

 

7.             INDEMNIFICATION AND INSURANCE
 
(a) AMS Product Liability Indemnification. AMS shall defend. indemnify and hold
harmless XXX, its Affiliates and their officers, directors and employees from
and against all losses, damages, liabilities, settlement amounts, reasonable
attorneys' fees, costs and expenses ("Liabilities") resulting from any and all
claims by third parties for loss, damage or injury (including death) caused by
any Product purchased under this Agreement, except to the extent caused by
negligence, willful misconduct or Product defects attributable to XXX or its
suppliers or licensors, provided that AMS is notified by XXX of all such claims
within a reasonable period of time following XXX's initial notification of such
claims, and provided further that AMS is given full control over any
negotiation, arbitration, or litigation concerning such claims, and that XXX
provides reasonable cooperation and assistance to AMS in the defense and
settlement of such claims.
 
(b) XXX Product Liability Indemnification. XXX shall defend, indemnify and hold
harmless AMS, its Affiliates and their officers, directors and employees from
and against all Liabilities resulting from any and all claims by third parties
for loss, damage or injury (including death) caused by any product of XXX in
which the Product was incorporated, except to the extent such liability was
caused by negligence, willful misconduct or Product defects attributable to AMS
or its suppliers or licensors, provided that XXX is notified by AMS of all such
claims within a reasonable period of time following AMS's initial notification
of such claims, and provided further that XXX is given full control over any
negotiation, arbitration, or litigation concerning such claims, and that AMS
provides reasonable cooperation and assistance to XXX in the defense and
settlement of such claims.
 
(c) Intellectual Property Indemnification. AMS shall defend, indemnify and hold
harmless XXX and its Affiliates, agents, distributors and customers, from and
against all Liabilities resulting from any and all claims that the AMS Licensed
IP in the Products infringe any patent, copyright, trademark, trade secret or
other proprietary right or intellectual property of any third party, provided
that AMS is notified by XXX of all such claims within a reasonable period of
time following AMS's initial notification of such claims, and provided further
that AMS is given full control over any negotiation, arbitration, or litigation
concerning such claims, and that XXX provides reasonable cooperation and
assistance to AMS in the defense and settlement of such claims.
 
(d) Procedure. The parties will follow the following procedure with respect to
any indemnification provided pursuant to this Agreement:
 
(i) Any person claiming indemnification under this Agreement (the "Indemnified
Party") will give AMS or XXX, as the case may be (the "Indemnitor"), written
notice of any claim promptly after receipt by such Indemnified Party of notice
thereof. Any delay in giving notice hereunder which does not materially
prejudice the Indemnitor will not affect the Indemnified Party's rights to
indemnification hereunder. The Indemnitor will have the right to defend the
Indemnified Party against any claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as (i) the Indemnitor notifies the
Indemnified Party in writing, within fifteen (15) days after the Indemnified
Party has given notice of the claim, of the Indemnitor's election to defend the
claim and of the identity of the Indemnitor's counsel, (ii) the Indemnitor
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnitor will have the financial resources to
defend against the claim and fulfill its indemnification obligations hereunder,
(iii) the claim involves only money damages and does not seek an injunction or
other equitable relief, and (iv) the Indemnitor conducts the defense of the
claim actively and diligently.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(ii) So long as the Indemnitor is conducting the defense of the claim in
accordance with clause (d) (i) above, (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the claim, (ii) the Indemnified Party will not consent to the entry of any
judgment or enter into any settlement with respect to the claim without the
prior written consent of the Indemnitor (not to be withheld unreasonably) and
(iii) the Indemnitor will not consent to the entry of any judgment or enter into
any settlement with respect to the claim without the prior written consent of
the Indemnified Party (not to be withheld unreasonably).
 
(iii) In the event any of the conditions in clause (d)(i) above is or becomes
unsatisfied, however, (i) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
claim in any manner it reasonably may deem appropriate (and the Indemnified
Party need not consult with, or obtain any consent from, the Indemnitor in
connection therewith), (ii) the Indemnitor will reimburse the Indemnified Party
promptly and periodically for the costs of defending against the claim
(including reasonable attorneys' fees and expenses), and (iii) the Indemnitor
will remain responsible for any Liabilities the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
claim to the fullest extent provided in this Section 7.
 
(e) Insurance. AMS will procure and maintain at its expense comprehensive
general liability insurance with a reputable insurer in the amounts of not less
than $1 million per incident and $3 million annual aggregate. Such comprehensive
general liability insurance will (a) provide product liability coverage, (b)
provide broad form contractual liability coverage extending to AMS's
indemnification under this Section 7, (c) contain no products or completed
operations exclusions, (d) be in occurrence form, (e) name XXX as an additional
insured, and (f) be primary, and any applicable insurance maintained by XXX will
be excess and non-contributing. AMS will maintain such insurance during the Term
and for a further period of at least five (5) years thereafter. AMS will provide
XXX with written evidence of such insurance upon request of XXX, and will
provide XXX with written notice at least thirty (30) days prior to any
cancellation, non-renewal, reduction or other material change in such insurance.
 
8.             INTELLECTUAL PROPERTY; LICENSE
 
 
a.
AMS Ownership. All right, title and interest in and to intellectual property now
owned by AMS, including all patents, copyrights, trade secrets or other
intellectual property rights therein, shall be solely owned and retained by AMS,
and nothing in this Agreement shall be construed to assign or transfer any such
right, title or interest to XXX.

  
 
- 6 -

--------------------------------------------------------------------------------

 


 
b.
License to XXX. AMS hereby grants XXX and its Affiliates a perpetual, royalty-
bearing, non-exclusive, worldwide license, under all intellectual property
rights of AMS, to use or sublicense others to use any inventions, mask works,
copyrighted works, trade secrets, designs, layouts and other intellectual
property of AMS relating to the Products and their design, development, quality
control and manufacture (collectively "AMS Licensed IP"), solely to the extent
necessary or appropriate to allow XXX to make, have made, use, sell, import,
export or distribute the Products and any products that are similar to the
Products("Licensed Products"). In the case XXX performs any activities that,
absent this license, would constitute infringement or contributory infringement
of any AMS Licensed IP, XXX will pay AMS a 2% royalty based on the then current
price of the total sensor-only wafer cost of the Licensed Products made in
exercising such license rights. This royalty will be payable quarterly. No
royalties are payable with respect to Products purchased by XXX from AMS. The
royalty is payable by XXX on Products manufactured by XXX or for XXX by a party
other than AMS, but only if the manufacture, use or sale of such Products cannot
be done without infringement of intellectual property rights owned by AMS. This
paragraph does not in any event grant any license rights to AMS in any XXX-owned
intellectual property, and any sensor designs and patented or unpatented
inventions of XXX remain solely owned by XXX, with no license granted to AMS.

 
c. Obligation to Disclose and Assist. On request from XXX from time to time, AMS
shall disclose to XXX (including without limitation providing copies of) all
relevant designs, software, specifications and other technical information in
the AMS Licensed IP, in order to allow XXX, its Affiliates and sublicensees to
make Products and otherwise to exercise its license rights set forth in Section
8(b). In addition, on request from XXX from time to time AMS shall provide
technical assistance to XXX, its Affiliates and sublicensees sufficient to allow
manufacture of the Products and use of the technology licensed in Section 8b to
XXX, its Affiliates and sublicensees ("Technical Services"). AMS shall provide
such Technical Services at AMS' s then-current time and materials cost of
providing nonrecurring engineering assistance.
 
d. XXX Ownership. All right, title and interest in and to any intellectual
property now owned by XXX, including all patents, copyrights, trade secrets,
device layout or other intellectual property rights therein, shall continue to
be solely owned and retained by XXX, and nothing in this Agreement shall be
construed to assign, license or transfer any such right, title or interest to
AMS. Without limitation of the foregoing, AMS shall not fabricate AMR compassing
sensors for other customers using XXX device layout without written agreement
from XXX
 

 
e.
Joint Ownership and Development. If the parties jointly develop patentable
inventions, copyrightable works, and/or trade secrets in the course of their
performance under this Agreement, the parties shall jointly own such inventions,
copyrightable works, and/or trade secrets with no duty to account to one another
for the use thereof or profits derived therefrom; and the parties shall make
reasonable efforts to protect any such intellectual property and shall cooperate
in the prosecution of infringers. For the purposes of this paragraph, jointly
developed patentable inventions shall be inventions that would be jointly owned
under United States laws on joint inventorship.


 
- 7 -

--------------------------------------------------------------------------------

 
 
9.            CONFIDENTIALITY
 
The parties acknowledge that they entered and are bound by a Mutual
Nondisclosure Agreement dated May 18, 2006 (the "NDA") (attached as Exhibit D)
The NDA is hereby incorporated into this Agreement and shall apply to any
information disclosed by one party to the other in connection with this
Agreement. Notwithstanding the foregoing, (a) the individuals designated to
receive Proprietary Information (as defined in the NDA) of the other party is
hereby expanded to include all employees of a party who need to know such
information in order to perform obligations and exercise rights set forth in
this Agreement; and (b) Proprietary Information need not be stamped
"proprietary" to constitute Proprietary Information (as defined in theNDA).
 
Nothing in this Section 9 or the NDA shall limit or restrict the license granted
to XXX by Section 8.
 
10.           TERM AND TERMINATION
 

 
a)
Term. This Agreement shall be effective immediately upon its execution and shall
continue in full force until December 31,2018. This Agreement shall not be
renewed except by written agreement of the parties.

 

 
b)
Termination for Breach. Notwithstanding any other provision of this Agreement,
each party shall have the right, in addition to any other rights and remedies
available to the party, to terminate this agreement immediately by written
notice to the other party if the other party breaches any material provision of
this Agreement and, in the case of a breach capable of cure, fails to cure such
breach within thirty (30) days of the receipt by the breaching party of notice
specifying the breach and requiring its remedy.

 

 
c)
Effect of Terntination. Upon any termination or expiration of the Agreement,
each party shall return and make no further use of any proprietary and
confidential information and materials (and all copies thereof) belonging to the
other party. Unless this Agreement is terminated by AMS in accordance with
Section I O(b), AMS shall fulfill any Purchase Orders outstanding as of the
effective date of termination or expiration, unless XXX directs AMS otherwise in
writing. In addition, any terntination or expiration of this Agreement shall
automatically terminate the Purchase and Lease Agreement between the parties
dated January 6, 2009 and the Equipment Lease Agreement between the parties
dated January 13., 2010, without any further action or notice by either party.

 

 
d)
Survival. In addition to such other provisions which by their nature reasonably
are intended to survive any expiration or termination of this Agreement or any
Purchase Order issued hereunder, the provisions of Sections 6, 7, 8, 9, 10, and
II (c) and (d), shall survive any such expiration or termination.


 
- 8 -

--------------------------------------------------------------------------------

 
 
11.          GENERAL
 

 
a)
Entire Agreement. This Agreement, together with the attached Exhibits, shall
constitute the entire Agreement between the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous oral and written
communications, agreements and understandings of the parties with respect to
such subject matter. In making this Agreement, the parties have not made or
relied upon any representations, understandings or other agreements not
specifically set forth herein.

 

 
b)
Assignment. Neither party may assign or otherwise transfer this Agreement, or
any rights or obligations hereunder, to any third party without the prior
written consent of the other, which consent will not be unreasonably withheld.
AMS shall not subcontract or delegate its obligations hereunder without the
prior written consent of XXX.

 

 
c)
Choice of Law Forum. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of The Commonwealth of
Massachusetts without regard to its principles of conflicts of laws. The United
Nations Convention on Contracts for the International Sale of Goods shall not
apply. Any litigation arising from or relating to this Agreement shall be filed
and prosecuted before a court of competent subject matter jurisdiction located
in Massachusetts. The parties hereby consent to the jurisdiction of such courts
over them, stipulate to the convenience, efficiency and fairness of proceeding
in such courts, and covenant not to assert any objection to proceeding in such
courts based on any alleged lack of jurisdiction or any alleged inconvenience,
inefficiency or unfairness of such courts.

 

 
d)
Dispute Resolution. Any disputes arising from or relating to this Agreement that
cannot be resolved amicably by the parties shall be resolved by binding
arbitration in Boston, Massachusetts, before a single arbitrator selected by the
American Arbitration Association ("AAA") or such other body as may be agreed to
by the parties and subject to the Commercial Rules of Arbitration of the AAA.
The arbitrator shall award damages that fully compensate the non-breaching party
for any breach of this Agreement. The arbitrator's decision and award shall be
enforceable in any court of competent jurisdiction.

 

 
e)
Independent Contractors. The relationship of AMS and XXX at all times shall be
solely that of independent contractors with respect to all matters arising under
this Agreement. Nothing herein shall be deemed to establish a relationship of
partnership, joint venture or employment between the parties. XXX shall have no
control or direction over AMS and any of its employees, consultants and
subcontractors performing development or manufacturing hereunder. Any such
employees, consultants and subcontractors shall not have any contractual
relationship whatsoever with XXX arising out of or by virtue of this Agreement,
and AMS shall be responsible for compliance with all applicable employment
related laws and regulations with respect to such persons, including without
limitation those governing hours of labor, working conditions, workers'
compensation, payment of wages, and the payment of any applicable taxes, such as
unemployment, social security, and other payroll taxes.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 

 
f)
Currency. All monetary amounts set forth in this Agreement are United States
dollars.

 

 
g)
Compliance with Laws. Each party shall comply with the provisions of all
applicable federal laws (including procurement of required permits or
certificates) in its performance hereunder.

 

 
h)
Force Majeure. Neither party shall be liable for any delay or failure in
performance arising out of acts or events beyond its reasonable ability to
foresee and avoid, including fires, labor disputes, embargoes, requirements
imposed by Government regulation, civil or military authorities, judicial
decisions, acts of God or by the public enemy.

 

 
i)
Notices. Any notice required or permitted to be given to a party under this
Agreement or any applicable statute shall be made in writing and shall be
sufficiently given if personally delivered, sent by reputable private courier
with established tracking capability (such as Federal Express, UPS, Airborne or
DHL) and marked for next business day delivery, or sent by certified mail,
return receipt requested, addressed to the signatory of this Agreement for the
party required or entitled to receive such notice at the address for such party
set forth in the introductory paragraph of this Agreement, or to such other
person or at such other address as the party may specify by written notice to
the other party in accordance with this sentence. Notices sent in accordance
with the immediately preceding sentence shall be deemed to have been given or
made on the earlier of (i) the date of actual receipt, as demonstrated by the
tracking records of the applicable delivery service or courier or by the
certified mail return receipt, (b) on the second business day after they are
sent by courier, or (c) on the fifth business day after they are sent by
certified mail, return receipt requested.

 

 
j)
Severability. If any provision of this Agreement is determined to be invalid,
illegal or otherwise unenforceable, then such provision will instead be
construed to give effect to its intent to the maximum extent possible, and the
validity, legality and enforceability of the other provisions of this Agreement
shall not be affected thereby. If, after application of the immediately
preceding sentence, any provision of this Agreement is determined to be invalid,
illegal or unenforceable, such provision shall be severed, and after any such
severance, all other provisions hereof shall remain in full force and effect.

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their duly authorized representatives as of the date first set forth
above.
 
 
- 10 -

--------------------------------------------------------------------------------

 

XXX
 
Advanced Micro Sensors
     
By:
   
By:
       
Name:
   
Name:  Timothy C. Stucchi
     
Title:  President & CEO
 
Title:  President & CEO

 
 
 

--------------------------------------------------------------------------------

 

[Exhibit 10.1]


Consent to Assignment*


This Consent to Assignment (“Consent”) is made on the effective date set forth
below by and between XXX (“XXX”) and Advanced MicroSensors, Inc. (“AMS”) with
respect to the following agreements between XXX and AMS (the “Agreements”):


A. Supply Agreement – Effective as of January 13, 2010
B. Equipment Lease Agreement – Effective as of January 13, 2010
C. Purchase and Lease Agreement – Effective as of January 6, 2009


XXX hereby consents to the assignment of the Agreements to AMS Acquisition,
Inc., a New York corporation (“Assignee”) effective as of the closing (the
“Closing”) of an asset sale transaction between AMS and Assignee pursuant to
which Assignee acquires all or substantially all of the assets of AMS, on the
conditions that:


1.  as part of the Closing, AMS will obtain from Assignee a written agreement in
the form attached hereto at Exhibit A (the “Assumption Agreement”); and


2. AMS will deliver a copy of the executed Assumption Agreement to XXX within
five (5) business days of the Closing.


By signing this Consent, AMS agrees to be bound by these conditions.  If AMS
does not fulfill these conditions, this Consent shall be void and of no effect.


XXX represents and warrants that it is not in breach of its obligations under
the Agreements, and to its knowledge, AMS is not in breach of its obligations
thereunder.


AMS represents and warrants that it is not in breach of its obligations under
the Agreements, and to its knowledge, XXX is not in breach of its obligations
hereunder.


Dated: May 23_, 2011



 
Advanced MicroSensors, Inc.
     
By:
   
     
Timothy C. Stucchi
 
President/CEO
     
XXX
     
By:
   
     
Name:
 
Title:

 
____________________
* The Registrant has sought confidential treatment of certain portions of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
ASSUMPTION AGREEMENT


This Assumption Agreement (“Assumption Agreement”) is made on the effective date
set forth below by AMS Acquisition, Inc., a New York corporation (“Assignee”) in
favor of XXX (“XXX”).


WHEREAS effective as of the closing (the “Closing”) of an asset sale transaction
between Assignee and Advanced MicroSensors, Inc. (“AMS”), Assignee will acquire
all or substantially all of the assets of AMS;


WHEREAS on condition that Assignee executes this Assumption Agreement and
delivers it to XXX, XXX has given its consent to the assignment by AMS to
Assignee of the following agreements between XXX and AMS (the “Agreements”):


A. Supply Agreement – Effective as of January 13, 2010
B. Equipment Lease Agreement – Effective as of January 13, 2010
C. Purchase and Lease Agreement – Effective as of January 6, 2009


Accordingly, Assignee hereby represents, warrants and covenants to XXX as
follows:


1.           On and from the Closing, Assignee shall assume the Agreements and
shall perform all of AMS’s obligations under the Agreements.


2.           As of the Closing, Section 2(a) of the Supply Agreement shall be
amended by replacing the entire section with the following:
 
“(a) Subject to the terms and conditions of this Agreement, XXX agrees to
purchase from AMS, and AMS agrees to supply to XXX, the Product in a quantity no
less than the quantity listed in the following table:



Year
 
Annual Quantity (Pcs)
2011
   
2012
   
2013-termination
 
___% of XXX’s total annual Product wafer demand

 
XXX will renegotiate in good faith with AMS with respect to the Product price on
an annual basis in order to be competitive with market prices for comparable
products and assure reasonable margins for AMS.  If XXX and AMS fail to agree a
Product price that is reasonably satisfactory to XXX as a result of such
negotiations, and XXX can reasonably demonstrate that the price otherwise
payable by XXX under this Agreement is not competitive with market prices, XXX
shall be released from its minimum purchase commitments under this
Agreement.  In addition, AMS shall give XXX priority over other customers to
ensure that XXX’s requirements for Products are always met.”
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.           Assignee hereby agrees not to assign or transfer, whether by
operation of law, merger, asset sale, change of control or otherwise, any of the
Agreements to any competitor of XXX.


Dated: May 23_, 2011
   
AMS Acquisition, Inc.
     
By:
   
     
Name:
 
Title:



Acknowledged and agreed by
XXX
 
By:
   
   
Name:
Title:

 
 
-3-

--------------------------------------------------------------------------------

 
 